Citation Nr: 1509313	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  09-42 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in VA rating decisions in July 2005 and January 2007 that granted service connection and assigned an effective date and an initial rating of 60 percent rating for peripheral vascular disease (PVD) of the left lower extremity (LLE) from April 5, 2001. 

2.  Entitlement to an earlier effective date for the grant of service connection for coronary artery disease (CAD).

3.  Entitlement to a rating in excess of 10 percent disabling for service-connected CAD from January 27, 2010 until March 19, 2012.

4.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person or housebound status. 

5.  Entitlement to SMC for loss of use of one or both feet.

6.  Entitlement to specially adaptive housing (SAH) or home adaptation grant.

7.  Entitlement to adaptive automobile.

8.  Entitlement to a compensable evaluation for service-connected prurigo nodularis.

9.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as GERD, duodenal ulcer, gastritis, and peptic ulcer disease (PUD).

10.  Entitlement to service connection for viral hepatitis.

11.  Entitlement to service connection for a transient ischemic attack (TIA), also claimed as stroke.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) New Orleans Regional Office (RO) that denied entitlement to SMC based on loss of use of one or both feet.

Also on appeal is a November 2011 rating decision that denied entitlement to automobile or adaptive equipment, entitlement to SAH and entitlement to special home adaptation grant.  

Additionally, on appeal is a March 2013 rating decision that in relevant part determined there was no CUE in the effective date assigned for the grant of service connection for CAD or for the initial assignment of ratings for CAD (60 percent effective January 11, 2000; 10 percent from January 27, 2010; 60 percent from March 19, 2012) and for PVD of the LLE (60 percent from April 5, 2001), and also denied entitlement to SMC for aid and attendance.  However, as will be discussed below, the Board finds that a June 2011 rating decision did not become final.  Accordingly, the claim for CUE with the initial assignment of effective date for service connection for CAD and for the 10 percent rating from January 27, 2010 until March 19, 2012, has been recharcterized as listed under the issues section.

Finally, on appeal is a January 2015 rating decision that denied entitlement to service connection for GERD, viral hepatitis, and TIA, as well as a compensable evaluation for prurigo nodularis.

In his October 2009 substantive appeal for SMC based on loss of use the Veteran requested a videoconference hearing before the Board, and in his October 2013 substantive appeal on the other issues he requested a hearing at the Board's Central Office.  However, in correspondence received in November 2014, he subsequently withdrew both hearing requests in writing.  See 38 C.F.R. § 20.704(e).

As is explained below, the issues of entitlement to service connection for GERD, viral hepatitis, and TIA, as well as a compensable evaluation for prurigo nodularis are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.




FINDINGS OF FACT

1.  The Veteran has not identified any specific error of law or fact in a rating decision in July 2005 (which assigned an initial rating of 60 percent for PVD of the LLE) or a rating decision in January 2007 (which assigned an earlier effective date of service connection of April 5, 2001, for that disability) that compels a conclusion, to which reasonable minds could not differ, that the resulting determinations of effective date of service connection or initial disability rating  would have been manifestly different but for such error.

2.  The Veteran did initially filed a claim for service connection for arteriosclerosis on January 11, 2000.

3.  The Veteran's CAD was productive of no more than a workload of greater than 7 METS, but not greater than 10 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required from January 27, 2010, until March 19, 2012.

4.  The Veteran is not shown to be so helpless as to require the regular aid and attendance of another person and he does not have a single service-connected disability rated at 100 percent.

5.  The Veteran has not lost function of either foot equivalent to that which would be equally well served by an amputation stump at the site of an elective below-the-knee amputation with use of a suitable prosthetic appliance.

6.  The Veteran does not have the loss of use of one or both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair due to service-connected disability, and he does not have service-related loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes or ankylosis of the knees or hips.



CONCLUSIONS OF LAW

1.  The Veteran has failed to raise a valid claim of clear and unmistakable error (CUE) in the July 2005 or January 2007 rating decisions in regard to the effective date of service connection for PVD of the LLE or to the initial disability rating assigned.  38 C.F.R. § 3.105(a) (2014).  

2.  The criteria for an effective date prior to January 11, 2000 for the grant of service connection for CAD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.159, 3.400, 3.816 (2014).

3.  The criteria for a rating in excess of 10 percent for CAD from January 27, 2010 until March 19, 2012 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.30, 4.104, Diagnostic Codes 7005, 7017 (2014).

4.  The criteria for SMC based on the need for aid and attendance of another person or housebound status are not met.  38 U.S.C.A. §§ 1114(l) and (s), 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.350(b) and (i) (2014).  

5.  The criteria for special monthly compensation based on loss of use of one or both feet are not met.  38 U.S.C.A. §§ 1114(k) and (l), 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.350(a) and (b) (2014).  

6.  The criteria for financial assistance in the purchase of specially adapted housing are not met.  38 U.S.C.A. § 2101(a) (West 2014); 38 C.F.R. § 3.809a (2014).

7.  The criteria for financial assistance in the purchase of an automobile and adaptive equipment are not met.  38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. §§ 3.350(a), 3.808, 17.156 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Veterans Claims Assistance Act (VCAA) provides that VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

The VCAA is not applicable when the issue is CUE.  See 38 C.F.R. § 20.1411 (c) and (d).  Nevertheless, the Board finds that all notification and development action needed to fairly adjudicate that issue has been accomplished.  The RO sent the Veteran a letter in March 2012 that informed him of the elements required to establish CUE.  The Veteran was provided with a SOC in December 2013 showing the evidence considered and the reasons why the claim for CUE remained denied.  

The RO sent the Veteran a letter in September 2011 that informed him of the elements required to establish entitlement to adaptive housing and adaptive automobile, and the Veteran had ample opportunity to respond prior to the November 2011 rating decision on appeal.  Similarly, the RO sent the Veteran a letter in March 2012 that informed him of the elements required to show entitlement to SMC for aid and attendance, and the Veteran had ample time to respond before the RO issued the March 2013 rating decision on those issues.  

In any event, the Veteran had not alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, private treatment records and VA examination reports.  As noted in the Introduction, the Veteran originally requested a hearing before the Board but later rescinded his request for a hearing.

Medical examination would not produce evidence relevant to his claim based on CUE.  The Veteran was afforded a VA medical examination in support of his claim for SMC based on the need for regular aid and attendance.  Finally, the Veteran has not shown a prima facie case for SMC based on loss of use of the lower extremities or for entitlement to adaptive housing or adaptive automobile, so medical examination is not required on those issues.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

Clear and Unmistakable Error (CUE)

Legal Principles Pertaining to CUE

Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the adjudicator, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).    

There is a three-pronged test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort "which, if it had not been made, would have manifestly changed the outcome at the time it was made;" (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en banc).  

Simply to allege that previous adjudications improperly weighed and evaluated evidence cannot rise to the stringent standard of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the statutes" or "failure to give due process" or other general, nonspecific claim of "error."  Fugo, 6 Vet. App. 40, 43-44.  Also, failure to address a specific rule or regulatory provision results in harmless error unless the outcome would be manifestly different.  Fugo, at 44.

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 43-44.   Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The "benefit of the doubt rule" is not applicable to claims asserting CUE.  38 C.F.R. § 20.1411 (a) and (b).

In regard to effective date of service connection, the law is as follows.  Unless specifically provided otherwise, the effective date of award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier that the date of receipt of application therefore."  38 U.S.C.A. § 5110.  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award for compensation based on an original claim "will be the date of receipt of the original claim or the date the entitlement arose, whichever is later."  38 C.F.R. § 3.400.  
Evidence and Analysis:  CUE in Effective Date and Disability Rating for PVD

In regard to rating for PVD, the law is as follows in relevant part.  A rating of 60 percent is assigned for claudication on walking less than 25 yards on a level grade at 2 miles per hour; and, either persistent coldness in the extremity or ankle/brachial index (ABI) of 0.5 or less.  A rating of 100 percent is assigned for ischemic limb pain at rest; and, either deep ischemic ulcers or ABI of 0.4 or less.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7114. 

In October 1999 the Veteran was treated by a private treatment provider for progressive claudication in the calves of both legs for the past 1.5 years; the physician stated the Veteran had obvious severe PVD.  The Veteran was treated by another private physician in December 1999.  Neither physician made any reference to PVD being related to service or to a service-connected disability.  The Veteran was treated thereafter for PVD by VA and private medical providers, but nothing in the treatment notes suggested a direct relationship between PVD and service.  

The RO denied service connection for PVD (characterized as arteriosclerosis, PVD and claudication) by a rating decision in February 2000, based on a determination the Veteran had not submitted a well-grounded claim.  The Veteran appealed that decision.  However, in a March 2002 statement, the Veteran indicated that he wanted to "discontinue this appeal and instead list these conditions as secondary conditions of my diabetes."  In a May 2002 letter, the RO informed the Veteran that it had cancelled his pending appeal per his request.

The Veteran was granted service connection for diabetes mellitus (DM) in a November 2001 rating decision and assigned an effective date of April 5, 2001.  The RO included the claim for PVD as secondary to service-connected diabetes mellitus in a June 2002 SOC.  An untimely Form 9 was received in June 2003.  A November 2003 rating decision indicated that his claim for PVD was deferred.  In the notification decision, he was informed that in accordance with a recent court decision, his claim for PVD would be deferred until August 26, 2004.

A rating decision in July 2005 granted service connection for PVD of the LLE as secondary to DM and assigned an initial rating of 60 percent, effective from December 1, 2004, the date the new claim for PVD was received.  Again, the Veteran did not appeal.

A January 2007 rating decision found that the earlier rating decision in July 2005 had clearly and unmistakably erred in assigning an effective date based on the date the claim was received (December 2004) rather than the effective date of the underlying DM.  The rating decision accordingly assigned a new effective date of April 5, 2001, for service connection for PVD of the LLE.  The Veteran did not appeal.

A January 2007 deferred rating decision noted that a VA Form 9 received in February 2006 was being taken as a NOD for the evaluation of the LLE granted in the July 2005 rating decision.  An SOC was issued in January 2007.  A timely substantive appeal was not received, rendering this decision final.  However, March 2008 and July 2008 SSOCs were issued that addressed this issue.  In a March 2010 decision, the Board noted in the introduction that PVD of the LLE was not an issue on appeal.

In December 2010, the Veteran stated that he should have been considered for a higher rating for his PVD of the LLE.  In a July 2011 statement, the Veteran claimed an earlier effective date for his PVD effective January 11, 2000.  This is the date he was granted service connection for CAD.  The Veteran contends that his PVD LLE should be considered as secondary to his service-connected CAD.  A January 2012 letter provided the Veteran with information on the status of his claim for PVD.  Thereafter, a March 2012 notice letter informed the Veteran of the information and evidence necessary to substantiate a claim for an earlier effective on the basis of CUE.

A March 2013 rating decision denied an earlier effective date for the grant of service connection for PVD of the LLE.  The RO addressed whether both the effective date of service connection for PVD and the initial rating assigned are both clearly and unmistakably erroneous.  However, the Veteran has not specified whether he is asserting CUE in the July 2005 rating decision that assigned the disability rating or the January 2007 rating decision that granted an earlier effective date of service connection.   

In regard to the initial rating assigned in the July 2005 rating decision, the Veteran generally asserts that he should have been awarded an initial rating higher than 60 percent, but careful review of the file does not show that he met the schedular criteria for a higher (100 percent) rating as cited in 38 C.F.R. § 4.104, DC 7114.  He has accordingly not shown CUE in the decision.  (For the contemporaneous evidence documenting claudication and limitation of function, see the "loss of use" discussion below.)

In regard to effective date of service connection, the Veteran asserts on appeal that service connection should have been granted for PVD as secondary to ischemic heart disease/CAD, rather than to DM, and thus be effective from January 2000, the effective date of service connection for CAD.  However, service connection for ischemic heart disease/CAD was granted by a rating decision in June 2011, well after the rating decisions in July 2005 and January 2007 that the Veteran is challenging for CUE.  As CAD was not a service-connected disability when those rating decisions were issued, there was no error in the purported failure of those decisions to consider entitlement to service connection for PVD as secondary to CAD. 

The Veteran also suggests the rating decisions erred in not assigning an earlier date of service connection because the Veteran had requested service connection for general "Agent Orange exposure" prior to 2001.  However, the rating decision(s) cited above did not assign service connection based on Agent Orange exposure, so no error is shown.  Further, there was not at the time of the rating decisions (and still is not to this day) any presumptive association between herbicide exposure and PVD and no clinical indication that the Veteran's PVD is directly due to herbicide exposure.  Accordingly, there is no error in the rating decisions in July 2005 or January 2007 for not having granted an effective date for service connection for PVD based on an earlier claim of service connection for residuals of herbicide exposure.
In sum, based on the evidence and analysis above the Board finds the Veteran has not identified any specific error of law or fact in the rating decisions in July 2005 and January 2007 that compels a conclusion, to which reasonable minds could not differ, that the resulting determination of effective date of service connection or initial disability rating for PVD of the LLE would have been manifestly different but for such error.  Accordingly, the Veteran has not shown CUE in those decisions.

The "benefit of the doubt rule" is not applicable on this issue.  38 C.F.R. § 20.1411 (a) and (b).

Evidence and Analysis:  Effective Date and Disability Rating for CAD

CAD is rated under the criteria of 38 C.F.R. § 4.104 (schedule of ratings - diseases of the heart), Diagnostic Code (DC) 7005 (arteriosclerotic heart disease/CAD).  Also applicable is DC 7015 (atrioventricular block).  The rating criteria of DC 7005 and DC 7015 are identical, and are as follows.  A rating of 10 percent is assigned when a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication required.  A rating of 30 percent is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of cardiac hypertrophy or dilation on electrocardiogram (EKG), echocardiogram (ECHO) or X-ray.  A rating of 60 percent is assigned with more than one episode of acute, congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular (LV) dysfunction with an ejection fraction (EF) of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for LV dysfunction with an EF of less than 30 percent.

The RO granted service connection for CAD by a rating decision in June 2011.  The rating decision assigned an initial rating of 60 percent from January 11, 2000, to January 27, 2010, and assigned a rating of 10 percent from that date.  

The Veteran did not timely appeal either the initial rating or the effective date assigned in the June 2011 rating decision.  Instead, he filed a claim to reopen received July 2011, in which he asserted that he met the requirement of a higher continued rating.  In a March 2012 statement, the Veteran asserted that he claimed heart problems since 1999 or 2000, and should have an effective date for those conditions recognized from Agent Orange exposure.

The Board observes that the June 2011 rating decision did not become final as new and material evidence in the form of the March 2012 VA examination was associated with the claims file within a year of that decision.  38 C.F.R. § 3.156(b).  Therefore, the Board is considering this matter as claims for an earlier effective date for the grant of service connection for CAD, and for entitlement to a rating in excess of 10 percent disabling for service-connected CAD from January 27, 2010 to March 18, 2012.

The March 2013 rating decision denied entitlement to an earlier effective date for service connection for CAD, and granted a 60 percent rating from March 19, 2012.  The Veteran did not appeal the 60 percent rating assigned effective from March 19, 2012, and this issue is therefore not in appellate status.  In his April 2013 NOD with the March 2013 rating decision, the Veteran contended that his CAD should remain at 60 percent from January 2000.

The Veteran contends on appeal that the RO erred in not continuing the 60 percent rating after January 27, 2010, because "my ejection fraction based on an echo was an estimate."  However, a review of the stress test in question shows the EF was not based on an estimate, but rather on an actual resting stress test performed using myocardial perfusion.  

In this regard, the relevant evidence is as follows.  A 10 percent rating was based on a January 27, 2010, cardiac stress test performed by a private physician.  The examination is silent in regard to any congestive heart failure within the previous year, and METs were not recorded.  Electrocardiogram (ECG) was negative.  Post-test EF was 55 percent.  

In February 2010 the Veteran underwent private left heart catheterization and coronary angiogram.  The postoperative impression was 50 percent mid-left anterior descending stenosis, diffuse-plaque CAD, 70 percent ostial right coronary artery stenosis followed by 60-70 percent mid-right coronary artery stenosis, and normal LV systolic function.  The cardiologist recommended stenting of the right coronary artery, which was performed immediately by another cardiologist and showed serial right coronary artery stenosis of 70-80 percent and 90 percent, reduced to 0 percent after stenting.

The Veteran had a VA heart examination in June 2010, performed by a physician.  The Veteran reported having no side effects from his current medications.  He complained of daily angina lasting approximately 30 minutes.  He also reported shortness of breath associated with exertion and complained of fatigue.  He denied history of congestive heart failure.  The examiner stated that based on the Veteran's description of his exercise tolerance he was estimated at 10 METs.  The examiner did not order a stress test but noted that ECG had shown an EF of 55 percent.  The examiner stated the Veteran appeared to be doing well after his stents in February 2010.  

In the March 29, 2012 VA examination of the heart, the examiner noted the Veteran's heart medications and noted the Veteran had a history of percutaneous cardiac intervention (PCI) in February 2010; there was no history of myocardial infarction (MI) or congestive heart failure (CHF).  Diagnostic stress test was not performed, so METs were not recorded.  ECG was performed and showed LVEF of 45-50 percent.  The examiner stated the Veteran had significant PVD and continued to abuse tobacco, so his exercise tolerance was severely restricted, with feet burning and calves hurting from claudication rather than any chest pain, dizziness or fatigability due to ischemic heart disease (IHD).  The examiner also noted the Veteran's DM in 1999 predated coronary stenting in 2010, but his glucose was not elevated in the interim so DM could not have played a significant role in the development or aggravation of IHD.  This examination was the basis for the RO's action restoring the disability evaluation to 60 percent.   

The reduction of rating from 60 percent to 10 percent is consistent with the totality of medical evidence during the period January 27, 2010, to March 18, 2012.  The Veteran's exercise tolerance during the period was estimated at 10 METs (VA examination in June 2010) and EF was 55 percent (examinations in January 2010 and June 2010); these diagnostic observations are squarely within the rating criteria for the 10 percent rating.  There is no indication of cardiac hypertrophy or dilation warranting a 30 percent rating or episode of congestive heart failure warranting a 60 percent rating.  Thus, the Veteran's service-connected CAD was properly rated as 10 percent disabling, and he is not entitled to a higher rating during the period January 27, 2010, to March 18, 2012.  38 C.F.R. §§ 4.7, 4.104, DC 7005.

In regard to effective date of service connection, the effective date of award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier that the date of receipt of application therefore."  38 U.S.C.A. § 5110.  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award for compensation based on an original claim "will be the date of receipt of the original claim or the date the entitlement arose, whichever is later."  38 C.F.R. § 3.400.  

The Veteran's claim for arteriosclerosis was received on January 11, 2000.  It was initially denied in a February 2000 rating decision.  Thereafter, ischemic heart disease was added to the list of disabilities recognized as being related to herbicide exposure effective August 31, 2010, and service connection was granted in the June 2011 rating decision.  38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.816.

After reviewing the evidence of record, the Board concludes that the Veteran did not file a claim for CAD as the evidence does not reflect any communication from the Veteran indicating an intention to seek service connection for CAD prior to January 11, 2000.  Although the Veteran contends that he filed a claim for arteriosclerosis in 1999, such claim is not of record.

As noted, 38 C.F.R. § 3.400 provides that the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  Ischemic heart disease was added to the list of diseases subject to service connection on a presumptive basis effective August 31, 2010.  Therefore, the Veteran is not entitled to an effective date prior to the date ischemic heart disease was added to the list of diseases subject to presumptive service connection based on herbicide exposure, which is August 31, 2010.  However, the Board will not disturb the earlier, more favorable effective date assigned by the RO.  

In sum, based on the evidence and analysis above the Board has determined that an earlier effective date for the grant of service connection for CAD is not warranted, and entitlement to a rating in excess of 10 percent between January 27, 2010 and March 18, 2012 is not warranted.

Entitlement to SMC for Aid and Attendance or Housebound Status

Applicable Legal Principles

SMC at the "l" rate is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).   Loss of use of the feet will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee amputation with use of a suitable prosthetic appliance; the determination will be made on the basis of the actual remaining function.  38 C.F.R. § 3.350(a)(2).  

The following criteria are used to determine whether a claimant is in need of the regular aid and attendance of another person: the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or, a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  

It is not required that all of the conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions the veteran is unable to perform must be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to be in need of regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to remain in bed.  They must be based on the actual requirement of personal assistance from others. 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222 (1996).

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

If a veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

For the purpose of meeting the first criterion (a single service-connected disability rated at 100 percent), ratings of 100 percent may be based on any of the following grants of a total rating: on a schedular basis; on an extraschedular basis; on the basis of a total disability rating for service-connected disability (TDIU) if granted for a single disability; or, on the basis of a temporary total rating.

The regulations pertinent to TDIU allow VA to construe a "single service-connected disability" to include disabilities of one or both lower extremities or one or both lower extremities; disabilities resulting from a common etiology or single accident; disabilities affecting a single body system (e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric); multiple injuries incurred in action; or, multiple disabilities incurred as a prisoner of war in computing whether a veteran meets the threshold 60-percent and 40-percent thresholds for TDIU.  38 C.F.R. § 4.16(a).  However, the United States Court of Appeals for the Federal Circuit has held that the criteria relating to TDIU are not applicable to a claim for SMC, and that a Veteran must literally have at least one service-connected disability rated at 100 percent in order to qualify for SMC.  Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).     

Evidence and Analysis

The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated at 70 percent, and for CAD, rated at 60 percent.  He is also service connected for diabetes mellitus (DM), rated at 10 percent, and for the following disabilities secondary to DM: PVD of the LLE and right lower extremity (RLE), each rated at 60 percent; peripheral neuropathy of the RLE and LLE, each rated at 10 percent; and, peripheral neuropathy of the right upper extremity (RUE) and left upper extremity (LUE), each rated at 10 percent.  The Veteran is also service-connected for a number of other disabilities rated as noncompensable.

The Veteran's combined rating for service-connected disabilities has been 100 percent from April 5, 2001.  However, he has not had a single service-connected disability rated at 100 percent at any time during the period under review.  The Veteran's cardiovascular disabilities (CAD and PVD) would arguably constitute a single 100-percent disability for the purpose of considering entitlement to TDIU, as would his disabilities related to DM (DM, PVD and peripheral neuropathies) but such combination is not applicable to a claim for SMC.  Guerra, 642 F.3d 1046.
A rating decision in September 2004 granted a TDIU, but this was for impairment due to multiple disabilities (specifically, DM and PTSD). 

Because the Veteran does have a single service-connected disability rated at 100 percent, he does not meet the threshold criterion for SMC at the "s" rate, to include being functionally housebound.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The Board will accordingly consider whether he is shown to be in need of regular aid and attendance.

In May 2005 the Veteran called the VA clinic and stated he wanted to file a request for homebound status because he currently had to pay someone for a ride to the VA medical clinic.  He stated he was not seeking aid and attendance benefits. 

The Veteran had a VA heart examination in June 2010 during which he reported that he was able to perform activities of daily living (ADLs) without restriction.  

In December 2011 the Veteran requested assistance with transportation to medical appointments and also stated he needed help at home. He said he was able to perform ADLs but needed assistance with "light housekeeping."  Later in December 2011 the Veteran stated he was having trouble with preparing meals (planning, cooking, setting out food and utensils), performing housework, shopping and transportation; he denied trouble using the telephone, managing medications and managing his finances.  

In January 2012 the file was reviewed by a VA physician who stated the Veteran was not confined to bed.  The Veteran was able to walk unaided, to feed and dress himself, to tend to the cares of nature, to sit up and to travel.  The Veteran was not blind and did not need nursing care.  However, the Veteran was not able to leave home without assistance (not further explained).  

Also in January 2012 the Veteran was interviewed by a VA social worker for entitlement to homemaker/home health aide assistance (HM/HHA).  The Veteran voiced difficulties with moving around in bed due to chronic leg pain and having to sleep on a recliner.  He stated he used a cane and had trouble moving around indoors; he also used a motorized scooter.  The Veteran stated he lived alone in a house that needed repair and had no hot water or accessible kitchen; his brother, who had been helping him in the home, had recently died, and his sister, who helped with meal preparation and laundry, did not live with the Veteran.  The Veteran did not have a telephone and thus could not manage his medications.  The social worker stated the Veteran was deficient in two ADLs and also deficient in several Instrumental ADLs (meal preparation, housework, shopping, transportation, using the telephone and managing medications) and accordingly met the criteria for home care assistance.

In January 2012 the Veteran was authorized to receive one visit per week by a VA homemaker and one visit per week by a VA home health aid worker during the period January 9, 2012 to April 30, 2012.

A VA caregiver support note in March 2012 states the Veteran was currently receiving homemaker/home health aide (HM/HHA) services three times per week, but felt this was not sufficient.  His HHA worker was doing laundry and light housework but did not have time to run errands for the Veteran.  The Veteran stated he could perform all ADLs.  The Veteran requested help in filling out an adaptive housing grant request.    

In April 2012 the Veteran was authorized to receive one visit per week by HM and one visit per week by HHA during the period May 1, 2012 to July 31, 2012.  HM/HHA services were subsequently renewed on the same weekly basis for the periods August 20, 2012 to December 31, 2012; and, April 1, 2013 to June 20, 2013.

A private cardiac treatment note in August 2012 shows the Veteran had normal gait and normal motor and sensory examination.

The Veteran had a VA diabetic neuropathy examination in September 2013 in which he stated he could walk about 100 feet before his legs hurt and his calves gave out; he had occasional difficulty with cutting and with laces but could manage buttons.  The examiner found no actual diabetic peripheral neuropathy present; motor and sensory examination of all extremities was normal, including strength. 

On review of the evidence above the Board finds the Veteran is not shown to need the aid and attendance of another person.  The Veteran has received regular VA HM/HHA assistance during the period under review, such service was not consequent to any of the factors cited in 38 C.F.R. § 3.352(a) (inability to dress himself or to keep himself ordinarily clean and presentable, frequent need of adjustment of any special prosthetic or orthopedic appliance which cannot be done without aid, inability to feed himself through the loss of coordination of the upper extremities or through extreme weakness, inability to attend to the wants of nature or a physical or mental incapacity that requires care and assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment).  The VA examiner in January 2012 demonstrated the Veteran was able to walk unaided, to feed and dress himself, to tend to the cares of nature, to sit up and to travel.  

The Veteran has asserted he was not seeking aid and attendance benefits, but rather specifically seeking housebound benefits.  The Board notes that the VA examiner's opinion is ambiguous, in that it states the Veteran was able to travel but was not able to leave home without assistance.  In any event, the question of whether the Veteran is functionally "housebound" is a component of SMC at the "s" rate and does not arise because the Veteran does not have a qualifying single 100 percent service-connected disability.  

In sum, based on the evidence and analysis above the Board has determined that the criteria for SMC based on the need for aid and attendance of another person or housebound status are not met.  Accordingly, the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.




Entitlement to SMC for Loss of Use of One or Both Feet

Applicable Legal Principles

SMC at the (k) rate is available when a veteran, as a result of a service-connected disability, has lost the use of one foot. 38 U.S.C.A. § 1114(k); 3.350(a).  SMC at the (l) rate is available when a veteran has lost the use of both feet.  38 U.S.C.A. § 1114(l); 3.350(b).  

Under the implementing regulation, loss of use is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of the elective amputation below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc. could be accomplished equally well by an amputation stump with prosthesis; for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of  use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, "complete paralysis" encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.

Evidence and Analysis

The Veteran had a VA general medical examination in June 2001 in which he told the examiner that he had bilateral leg pain but could walk one block.  The examiner stated that clinical observation showed the Veteran to have normal gait and unlimited mobility.

During a VA DM examination in February 2004 the Veteran complained of leg pain after walking 100 yards, but physical examination showed him to have normal gait and station and good coordinating movements of the extremities.  In April 2004 he complained to the VA PPC of claudication in the buttocks, thigh and calf after walking one block.  

The Veteran submitted a Statement in Support of Claim in November 2004 in which he asserted that his service-connected PVD restricted him to walking not more than 30-50 feet, and that he used a cane for short-distance walking such as taking out the trash.

The Veteran had a VA-contracted vascular diseases examination in February 2005 in which he stated he was unable to walk more than 30 feet without cramping in the legs.  Current ankle/brachial index (ABI) evaluation showed an impression of moderate PVD.

A rating decision in September 2008 in relevant part denied SMC for loss of use of a lower extremity.  The Veteran submitted a letter in October 2008 asserting that he disagreed with the decision but did not want to start a lengthy appeal process.  The RO accepted this as a new claim, and in February 2009 issued the rating decision on appeal.

During treatment at the VA vascular disease clinic in March 2011 the Veteran reported developing pain in the calves and hips after walking approximately one-half block.

The Veteran had a VA heart examination in June 2010 during which he reported that after walking 30-50 feet he would have to stop because of calf cramping.  The examiner observed that the Veteran carried a cane, but when he walked quickly he did not need the cane; on extended distance the Veteran used the cane but was able to walk farther than his self-described 50 feet.  

During treatment at the VA vascular disease clinic in March 2011 the Veteran reported being able to walk approximately 25 feet before developing bilateral calf pain, which would resolve with rest.  The Veteran was advised to continue walking past the point of pain.

The Veteran had a VA PVD examination in March 2012 in which the examiner stated the Veteran would experience claudication on walking 25-100 yards on a level grade at 2 miles per hour.  The Veteran occasionally used a cane.  The examiner stated that functional impairment was not to a degree equal to elective amputation.  

A private cardiac treatment note in August 2012 shows the Veteran had normal gait and normal motor/sensory examination.

The Veteran had a VA diabetic neuropathy examination in September 2013 in which he stated he could walk about 100 feet before his legs hurt and his calves gave out; he could continue on after about 15 minutes rest.   On examination the lower extremities had normal strength and normal sensory.  The Veteran had normal gait and station, with good toe-to-heel and tandem walk.   

The Veteran's electronic VA claims file contains extensive treatment notes detailing medical and psychiatric clinic visits.  None of these notes indicate unusual mobility problems, and in fact primary care clinic (PCC) and emergency room (ER) notes consistently characterize the Veteran as "ambulatory" on presentation.

On review of the evidence above the Board finds the Veteran is not shown to have lost the use of one or both feet.  All the medical evidence of record in the Veteran's extensive VA electronic claims file shows him to be able to ambulate, albeit with the occasional use of a cane.  There is no medical evidence whatsoever documenting that the Veteran is restricted to using a wheelchair or motorized scooter, or that he has otherwise lost balance and propulsion to the point of having no effective function other than that which would be equally well served by an amputation stump at the site of the elective below-the-knee amputation with use of a suitable prosthetic appliance.

In sum, based on the evidence and analysis above the Board has determined that the Veteran is not shown to have lost the use of one or both feet as defined by the criteria of 38 C.F.R. §§ 3.350.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Entitlement to Specially Adaptive Housing or Home Adaptation Grant

Applicable Legal Principles

Eligibility for assistance in acquiring specially adapted housing (SAH) under 38 U.S.C.A. § 2101 may be granted if a veteran is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809. 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

Alternatively, a certificate of eligibility for financial assistance in acquiring necessary special home adaptations may be issued to a veteran with requisite service who is entitled to VA compensation for a permanent and total service-connected disability, if: (a) the veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and had not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a); and (b) the veteran is entitled to compensation for permanent and total disability which is (1) due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  This assistance will not be available to any veteran more than once.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

Evidence and Analysis

The Veteran filed a VA Form 26-4555 (Veteran's Application in Acquiring Specially Adapted Housing or Special Home Adaptation Grant) in October 2004, asserting thereon that he had severe limitations in leg usage with blockage and claudication on walking short distances such as taking out trash.  A rating decision in July 2005 denied the claim because the Veteran was not shown to have any of the qualifying conditions cited in 38 C.F.R. § 3.809.  The Veteran did not appeal.

The Veteran filed another VA Form 26-4555 that was received by the RO in December 2006.  The RO issued a rating decision in September 2008 that again denied the claim because the Veteran was not shown to have any of the qualifying conditions cited in 38 C.F.R. § 3.809; the Veteran again did not appeal.

The present claim was received in June 2010.  Thereafter, the November 2011 rating decision currently on appeal denied the claim for the same reasons as before.

In his December 2011 Notice of Disagreement (NOD) the Veteran asserted he believed himself to be entitled to this benefit due to his service-connected PVD, peripheral neuropathy and CAD, and his use of a cane.

In January 2012 the Veteran was interviewed by a VA social worker for entitlement to home care assistance.  The Veteran stated he lived alone in a house that needed repair and had no hot water or accessible kitchen.  

A VA social worker received a call from VA vocational rehabilitation in June 2012 stating that an assessment showed the Veteran to be living in a home without an accessible bathroom, water heater or refrigerator.  The Veteran's sister lived next door and was apparently helping him.  The Veteran was demanding that VA pay his debts and provide appliances; he was currently receiving home care from a VA-contracted agency.  The Veteran's case was referred for assessment of the Veteran's housing needs.

In a December 2012 call to the VA homeless call center, the Veteran stated he was not actually homeless but was living in a house without heat or appliances, and he stated he was having issues with his utilities.  

The threshold requirement for SAH is loss of use of one or both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  As documented in the discussion above relating to entitlement to SMC for loss of use of one or both lower extremities, the Veteran is shown to occasionally use a cane, but there is no clinical evidence whatsoever that he is precluded from ambulating without a cane, and as late as September 2013 the Veteran was noted on examination to have normal gait and station.  Because the Veteran does not have loss of use of one or both feet, nor does he meet the other criteria enumerated in 2-4 above, adaptive housing cannot be granted on any of the enumerated bases in 38 C.F.R. § 3.809.  

In sum, based on the evidence and analysis above the Board has determined that the criteria for SAH or home adaptation grant are not met.  Accordingly, the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Entitlement to Adaptive Automobile

Applicable Legal Principles

Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or, (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.

The term "loss of use" of a foot is defined above.

Evidence and Analysis

The Veteran filed a VA Form 21-4502 (Application for Automobile or other Conveyance and Adaptive Equipment) in October 2004.  A rating decision in July 2005 denied the claim because the Veteran was not shown to have any of the qualifying conditions cited in 38 C.F.R. § 3.808.  The Veteran did not appeal.

The Veteran filed a new VA Form 21-4502 that was received by the RO in December 2006.  The RO issued a rating decision in September 2008 that again denied the claim because the Veteran was not shown to have any of the qualifying conditions cited in 38 C.F.R. § 3.808; the Veteran again did not appeal.

The Veteran's present claim was received in June 2010; the November 2011 rating decision currently on appeal denied the claim for the same reason as the previous determinations cited above.  In his NOD the Veteran asserted he believed himself to be entitled to this benefit due to his service-connected PVD, peripheral neuropathy and CAD, and his use of a cane.

In its discussions above addressing SMC for loss of use of the lower extremities and entitlement to specially adaptive housing the Board determined the Veteran does not have loss of use of one or both feet; accordingly, adaptive automobile cannot be granted on that basis.  Alternatively, the Veteran is not shown to have service-related loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, or ankylosis of the knees or hips.  Accordingly, he does not meet any of the criteria enumerated in 38 C.F.R. § 3.808 for entitlement to adaptive automobile.  

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

There having been no clear and mistakable error in the July 2005 or January 2007 rating decisions in regard to effective date of service connection for PVD, or initial disability rating assigned, the appeal on that issue is denied.

Entitlement to an earlier effective date for the grant of service connection for CAD is denied.

Entitlement to a rating in excess of 10 percent disabling for service-connected CAD from January 27, 2010 until March 19, 2012 is denied.

SMC based on the need for aid and attendance of another person or housebound status is denied.

SMC for loss of use of one or both feet is denied.

Entitlement to specially adaptive housing or home adaptation grant is denied.

Entitlement to adaptive automobile is denied.





REMAND

The Board notes that the veteran was denied entitlement to service connection entitlement to service connection for GERD, viral hepatitis, and TIA, as well as a compensable evaluation for prurigo nodularis in a January 2015 decision.  The record reflected that the Veteran filed a notice of disagreement (NOD) with regard to these issues in February 2015.  When there has been an adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of an SOC on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

An SOC, containing all applicable laws and regulations, on the issues of entitlement to service connection entitlement to service connection for GERD, viral hepatitis, and TIA, as well as a compensable evaluation for prurigo nodularis must be issued.  Manlincon, 12 Vet. App. 238.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to these issues is perfected within the applicable time period, then such should return to the Board for appellate review.  

The Veteran has the right to submit additional evidence and/or argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2014).




____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


